Magen David of Union Sq. v 3 W. 16th St., LLC (2019 NY Slip Op 02806)





Magen David of Union Sq. v 3 W. 16th St., LLC


2019 NY Slip Op 02806


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Sweeny, J.P., Webber, Gesmer, Singh, JJ.


8954 600573/08

[*1]Magen David of Union Square, et al., Plaintiffs, The Sixteenth Street Synagogue, Plaintiff-Appellant,
v3 West 16th Street, LLC, Defendant-Respondent.


Lambert & Shackman, PLLC, New York (Thomas C. Lambert of counsel), for appellant.
McLaughlin & Stern LLP, New York (Paul H. Levinson of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about February 22, 2018, which granted defendant's motion to vacate the note of issue and for summary judgment on the third counterclaim for declaratory judgment that defendant is the fee simple owner of the property with the exclusive right of possession, unanimously affirmed, without costs.
On one of at least two prior appeals in this action, this Court expressly held that "[a]lthough the prior appeal did not specifically address [the third] counterclaim, the underlying issues were necessarily resolved in that appeal, and that
resolution constitutes the law of the case" (132 AD3d 503, 504 [1st Dept 2015], lv dismissed 28 NY3d 977 [2016] [internal quotation marks omitted]). This Court further held that "[t]he doctrine of res judicata also bars the Synagogue's claim of an equitable ownership interest in the Building," since the Synagogue's predecessor in interest, in discontinuing a prior action, gave up that claim (id. at 504).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK